Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 20-BG-552

                  IN RE WILLIAM H. BRAMMER, JR., RESPONDENT.

        A Member of the Bar of the District of Columbia Court of Appeals
                        (Bar Registration No. 478206)

           On Report and Recommendation of the Board on Professional
                   Responsibility Ad Hoc Hearing Committee
                  Approving Petition for Negotiated Discipline
                                 (DDN 174-12)

                             (Decided: January 7, 2021)

Before MCLEESE and DEAHL, Associate Judges, and STEADMAN, Senior Judge.


      PER CURIAM: This decision is non-precedential. Please refer to D.C. Bar R.

XI, § 12.1(d) regarding the appropriate citation of this opinion.


      In this disciplinary matter, the Ad Hoc Hearing Committee (the Committee)

recommends approval of a petition for negotiated attorney discipline. See D.C. Bar

R. XI, § 12.1(c).        The petition is based on Respondent’s voluntary

acknowledgment that Respondent failed to provide his client competent

representation.
                                          2

      Respondent acknowledged that he failed to (1) provide competent

representation of his client, (2) act with reasonable promptness, and (3) keep his

client reasonably informed about the status of the matter. As a result, Respondent

violated D.C. Rules of Professional Conduct 1.1(a), 1.3(c), and 1.4(a).          The

proposed discipline is a thirty-day suspension, stayed upon the successful

completion of a one-year period of probation during which Respondent will not

engage in any ethical misconduct, and conditioned upon Respondent making

restitution in the amount of $5,000 to his former client within one year of the

approval of his petition for negotiated discipline.


      Having reviewed the Committee’s recommendation in accordance with our

procedures in uncontested disciplinary cases, see D.C. Bar R. XI, § 12.1(d), we

agree this case is appropriate for negotiated discipline and the proposed disposition

is not unduly lenient or inconsistent with dispositions imposed for comparable

professional misconduct. Accordingly, it is



      ORDERED that Respondent William H. Brammer, Jr. is hereby suspended

from the practice of law in the District of Columbia for thirty days, stayed in lieu

of a one-year period of probation during which time Respondent will not engage in

any ethical misconduct and shall pay restitution in the amount of $5,000 to his

former client.

                                                            So ordered.